[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 1046 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 1047 
The decree herein dismissed a bill of complaint seeking specific performance of a contract made by an agent to lease real estate. This was proper, because the authority of the agent to execute the contract was denied and not duly proven, and ratification was not shown, therefore the decree is affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.